Exhibit 23 Consent of Independent Registered Public Accounting Firm We have issued our reports dated February 29, 2008 (which includes an explanatory paragraph relating to the adoption of Statement of Financial Accounting Standard (FASB) No. 158 as of December 31, 2006 and FASB No.’s 157 and 159 as of January 1, 2007) accompanying the consolidated financial statements and management’s assessment of the effectiveness of internal control included inthe Annual Report of National Penn Bancshares, Inc. and subsidiarieson Form10-K for the year ended December 31, 2007.We hereby consent to the incorporation by reference of said reports in the Registration
